Citation Nr: 9931808	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  91-46 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether the injuries to the right knee and right eye 
sustained in a June 1952 accident were due to the 
veteran's own willful misconduct.

2. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954 and from August 1957 to April 1960.

In a rating decision dated in August 1968, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a knee disability.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  He subsequently 
sought to reopen his claim.  By rating action dated in 
February 1991, the RO concluded that the evidence submitted 
by the veteran was not new and material, and his claim for 
service connection for a right knee disability remained 
denied.  This claim was originally before the Board of 
Veterans' Appeals (Board) in September 1992, at which time it 
was remanded.  In a decision in September 1996, the Board 
held that the additional evidence was new and material, and 
reopened the veteran's claim for service connection for a 
right knee disability.  The Board remanded the claim, in 
part, to attempt to obtain a line of duty determination, if 
made in service, concerning the June 1952 in-service right 
knee injury, and for the RO to also render a line of duty 
determination.  As the requested development has essentially 
been accomplished, the case is again before the Board for 
appellate consideration.

In an administrative decision dated in May 1998, the RO 
concluded that the veteran's injuries to the right knee and 
right eye were due to his own willful misconduct and were not 
in the line of duty.  

When this case was previously before the Board in September 
1996, the issue of entitlement to a permanent and total 
disability rating for pension purposes was remanded for 
additional development of the record.  Based on the 
additional evidence received, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
August 1998, the RO, by rating action dated in June 1999, 
granted the claim for nonservice-connected pension benefits.  
Since this matter has been resolved in the veteran's favor, 
it will not be addressed in this decision. 

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 



FINDINGS OF FACT

1. During service, the veteran was involved in a motorcycle 
accident in June 1952, and sustained injuries to the right 
knee and right eye.

2. It has not been demonstrated that the accident was due to 
the veteran's abuse of alcohol.

3. The veteran's right knee was debrided following the 
accident in June 1952, and a postoperative scar was found 
on Department of Veterans Affairs (VA) examination in May 
1991.


CONCLUSIONS OF LAW

1. The injuries to the right knee and right eye sustained by 
the veteran in a motorcycle accident in June 1952 were not 
due to his own willful misconduct and were incurred in the 
line of duty.  38 U.S.C.A. §§ 105, 5107 (West 1991); 
38 C.F.R. §§ 3.1(m), (n) (1999).

2. The veteran's claim for service connection for a right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991)/


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether the Injuries to the Veteran's Right 
Knee and Right Eye in an Accident in June 1952 Were 
Due to the Veteran's Own Willful Misconduct

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements 
concerning the onset of right knee and right eye disabilities 
are sufficient to conclude that his claim is well grounded.  
No further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen aboard the USS Midway in June 1952 for a lacerated wound 
of the right knee and above the right eye.  There were typed 
entries noting that he was on liberty; intoxicated; that 
misconduct status was undetermined; and that he had been 
involved in an automobile accident.  He was not examined 
aboard the vessel, but was admitted directly to a Naval 
Hospital for treatment and disposition.  It is noted that the 
word "not" was written by hand in front of the word 
"intoxicated."  The diagnoses were lacerated wound of the 
right knee and above the right eye.  There was no alcohol or 
narcotics involvement.  There was a stamped entry "is _____ 
due to his own misconduct," and the word "not" was written 
in.  

When he was seen at the Naval Hospital, it was noted that the 
veteran was injured while driving a motorcycle at 0200 hours.  
He was thrown from the "bike" and suffered extensive 
lacerations about the right knee.  X-rays were negative for 
fracture of the right leg.  It was noted that the veteran was 
in good condition on arrival, but was under the influence of 
alcohol.  The words "Liberty," "Intoxicated," 
"Misconduct, status undetermined" and "involved in Auto 
accident" were typewritten on the report.  It was noted on 
examination that the veteran was under the influence of 
alcohol and was disoriented, but not in shock.  There were 
two small, painful lacerations about the right eyebrow and 
forehead, but no evidence of a skull fracture.  There were 
extensive jagged lacerations about the right knee and joint 
capsule.  The wound about the right knee was debrided and 
closed per primum.  In July 1952, it was reported that he was 
improving steadily and had full range of motion of the knee.  
Later that month, only a small area remained open, and the 
veteran had no complaints.  In August 1952, he was discharged 
to duty, fit for same.  

On VA general medical examination in May 1991, the veteran 
related that he injured his right knee in a motorcycle 
accident in 1952.  Following an examination, the impression 
was post-traumatic and postoperative dysfunction of the right 
knee.  

In September 1997, the veteran completed VA Form 21-4176,  
Report of Accidental Injury and stated that he had been in a 
motorcycle accident in June 1952.  He related that he was on 
his motorcycle and there was a truck parked in a no parking 
zone with no lights or reflectors and since he could not see 
it, he ran into the back of the truck.  He reported that 
alcoholic intoxicants, narcotics or misconduct of any kind 
was not involved in the accident.  

Following a request from the RO for a report of 
investigation, the Naval Council of Personnel Boards reported 
that its oldest case was from 1975.

Analysis

Pertinent law provides that service connection may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991).  For claims filed after October 31, 1990, 
service connection may not be established under 38 U.S.C.A. § 
1110 if the disability occurred as the result of the 
veteran's own willful misconduct.  In this case, the 
appellant's application for VA benefits, to include 
compensation, was filed in October 1990.

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences, but a mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Mere technical 
violation of police regulations will not per se constitute 
willful misconduct.  It is also noted that willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n).

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs. 
38 C.F.R. § 3.1(m).  

The veteran asserts that he is eligible for VA benefits for 
the injuries he sustained in a motorcycle accident in June 
1952.  The Board readily concedes that the record is not 
entirely clear, with the primary point of contention being 
whether the veteran was intoxicated at the time of the 
accident.  It is clear that the service medical records 
contain conflicting statements regarding whether the veteran 
had consumed alcohol prior to the accident.  As noted above, 
when he initially sought treatment for his injuries, it was 
reported that alcohol or narcotics were not involved, and 
that he was not intoxicated.  It was only after he was taken 
to the Naval Hospital that it was determined that he was, in 
fact, under the influence of alcohol.  There is no indication 
in the record that any tests were done to determine whether 
the veteran was intoxicated.  The veteran asserts that he hit 
a truck that was in a no parking zone with its lights off.  
Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 1991), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Under these circumstances, the Board finds 
that the evidence as to whether the veteran was intoxicated 
is in equipoise and that, therefore, it must be concluded 
that the injuries to the right knee and right eye were 
incurred in the line of duty.



II.  Service Connection for a Right Knee Disability 

The initial question is whether the veteran has submitted a 
well-grounded claim of service connection for a right knee 
disability.  In this regard, the Board notes that the service 
medical records disclose that the veteran injured his right 
knee in June 1952.  He sustained a lacerated wound to the 
right knee.  He was hospitalized for approximately six weeks, 
and was then discharged to duty.  In February 1953, he 
reported a laceration of the right knee with injury to the 
soft tissue.  There was pain in damp weather.  The following 
month, a hematoma of the right knee was noted.  There was an 
area of redness surrounding it.  The lower extremities were 
evaluated as normal on the separation examination in October 
1954.  

On VA examination in May 1991, the veteran related that he 
injured his right knee in a motorcycle accident in service.  
An examination revealed a surgical scar on the medial aspect 
of the right knee.  The impression was post-traumatic and 
postoperative dysfunction of the right knee.

The veteran was again afforded a VA examination in June 1993.  
He described the in-service motorcycle accident and stated 
that his knees hurt.  On examination, he complained of pain 
on movement of the knees.  No pertinent diagnosis was made.

The Board concludes that, in light of the fact that the 
veteran's right knee was debrided in service and that a 
surgical scar was documented on VA examination in May 1991, 
his claim for service connection for a right knee disability 
is well grounded.  


ORDER

Since the injuries to the right knee and right eye sustained 
in an accident in June 1952 were not the result of the 
veteran's own willful misconduct, to this extent, the appeal 
is granted.  The veteran has submitted a well-grounded claim 
of entitlement to service connection for a right knee 
disability.

REMAND

The veteran asserts that service connection is warranted for 
a right knee disability.  As noted above, this claim is well 
grounded.  

Clearly, the veteran had his right knee debrided following 
the accident in June 1952.  A surgical scar was present when 
he was examined by the VA in May 1991.  It is noted that the 
veteran has not been afforded an orthopedic examination to 
evaluate any current right knee disability.

The Board points out that it has been determined that the 
injury to the veteran's right eye sustained in the accident 
in June 1952 was incurred in the line of duty.  Thus, the 
issue of service connection for a right eye disability must 
now be adjudicated by the RO.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right knee 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right knee 
disability.  The examiner is requested to 
furnish an opinion as to whether it is at 
least as likely as not that any current 
right knee disability is related to 
service. The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should adjudicate the issue of 
entitlement to service connection for a 
right eye disability.  If this 
determination is adverse to the veteran, 
and if he files a notice of disagreement, 
the RO should develop this matter in 
accordance with appellate procedures.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

